Citation Nr: 1646085	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  15-28 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1960 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his July 2015 formal appeal to the Board (VA-9 form), the Veteran requested a Travel Board hearing.  In October 2015 correspondence, the Veteran withdrew that request.  As such, the Board considers the request withdrawn.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable disability rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 2008, service connection for right ear hearing loss was denied on the basis that the right ear hearing loss was not related to the Veteran's active service. 

2.  Evidence received since the March 2008 rating decision denying service connection for ear hearing loss includes the Veteran's lay statements and medical evidence; this evidence relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right ear hearing loss was incurred as a result of active service.



CONCLUSIONS OF LAW

1.  The March 2008 RO decision that denied entitlement to service connection for   right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim for service connection for right ear hearing loss. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for right ear hearing loss.

New and Material Evidence

The Veteran filed a request to reopen his claims for entitlement to service connection for right ear hearing loss, which were denied by way of a March 2008 rating decision. 
At the time of the last final denial, evidence of record included VA and private medical treatment records, a VA examination, and service treatment records.

Since the prior final denial, evidence added includes the Veteran's statements and additional medical evidence (a VA examination).  The Veteran essentially asserts that he has experienced the claimed disability since active service.

Based on a review of this new evidence, some cited below, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claims for entitlement to service connection for right ear hearing loss is reopened.   

Service Connection

The Veteran seeks service connection for right ear hearing loss disability.  He asserts that he has had trouble with his hearing since service, and his current right ear hearing loss is the result of noise exposure during his active service.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's right ear hearing was found to be normal on the entrance examination, when his hearing was tested using whispered voice testing and documented as 15dB bilaterally.  On the March 1963 separation examination, the Veteran's ears and hearing were once again marked as "normal," and pure threshold testing documented normal hearing in the right ear.   However, in service noise exposure has been conceded (he is service-connected for left ear hearing loss), due to the Veteran's proximity to artillery (Howitzer) noise, missile noise, and small arms fire noise while on active duty, all without wearing ear protection. Thus, in service injury has been established.
Additionally, the August 2014 VA examination found right ear hearing loss that met the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  Thus, a current disability has been established.

The question now turns to whether the current disability can be related to the Veteran's active service. The November 2007 and August 2014 examiners opined that although there was right ear hearing loss currently, it was not related to the Veteran's active service, as he had normal thresholds at discharge, and he was exposed to hazardous noise after discharge from service due to his work as a welder.  The examiners also related that no comparison could be made as to pre-service hearing loss because the Veteran was only administered a whisper test upon entry into service (which is not a reliable baseline).  The Board finds the opinions to be inadequate because the examiners did not properly consider the Veteran's lay statements regarding hearing problems with his right ear in and since service. Thus, the opinions have little probative value.   

The Veteran has credibly indicated that he has had hearing difficulties in both ears since noise exposure in service, thus establishing a chronic disability.  Based on his statements and the degree of noise exposure in service, the Board finds that the preponderance of the evidence of record supports a relationship between the Veteran's claimed right ear hearing loss disability and his period of active service. 38 C.F.R. §§ 3.307, 3.309 (2015).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened, and the appeal is granted to this extent only. 

Entitlement to service connection for a right ear hearing loss is granted.



REMAND

The Veteran contends that a compensable disability rating is warranted for left ear hearing loss.  A review of the record indicates that additional development is necessary prior to adjudicating this claim.

Specifically, the Board finds that the Veteran's claim for an increased rating for left ear hearing loss is inextricably intertwined with the rating for his now 
service-connected right ear hearing loss.  As a result of the Board's grant of service connection for right ear hearing loss herein, the RO's subsequent assignment of a disability rating and effective date for this disability could potentially affect the rating for his already service-connected left ear hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Effectuate the Board's decision herein and assign an effective date for right ear hearing loss and assign a rating for the now bilateral service connected hearing loss.

2. After conducting any additional development necessary, readjudicate the claims.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond. Thereafter, return to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


